Fuld, J.
(dissenting). Section 1083 of the Civil Practice Act — dealing with “ a motion in the [foreclosure] action for leave to enter a deficiency judgment upon notice to the party against whom such judgment is sought ”— does not require that the notice be served personally. In so many words, the statute recites that it is to be served personally “or in such other manner as the court may direct.”
In the present case, the motion was made, as required by the statute, within ninety days after the property was sold, and the notice was served, precisely as the court directed, by mailing it to the defendant mortgagor, Samuel Cohen, at “ 805 East 161st Street, Bronx, New York, N. Y.” It so happened that the street numerals were incorrect: the numbers.had become transposed through an obviously inadvertent clerical error, for defendant’s address was “ 850 ”, not “ 805 ”, East 161st Street. Defendant failed to receive notice.
By ruling that the. questions certified to us in connection with the order of April 10, 1947, are not decisive and by dismissing the appeal from that order, the court is in effect holding that, by reason of the mistake, plaintiff forfeited all right to collect the deficiency judgment to which it claimed to be entitled. I cannot subscribe to that view.
The Supreme Court, wherein the foreclosure suit was brought, had conceded jurisdiction of the subject matter and acquired jurisdiction over the person of defendant mortgagor, for he was served personally with the summons and complaint in the action. Such jurisdiction it continued to possess throughout the pendency of that action, that is, until all of the motions and proceedings in the action were disposed of and concluded. The application for a deficiency judgment, section 1083 expressly announces, is “ a motion in the action ”, and, accordingly, it. *369follows that the mortgagee’s failure — under the facts of the present case — to bring home to defendant notice of the motion could not deprive the court of jurisdiction or of power to deal with the controversy. The conclusion impresses me all the more strongly since the statute was designed merely as a procedural step “ to protect unfortunate mortgagors ” against the uncontested entry of deficiency judgments for inordinate and inequitable amounts.. (See Hehiman v. Bishop, 272 N. Y. 83, 86.)
To say that the mistake in address was other than an irregularity susceptible of correction under section 105 of the Civil Practice Act, is to lose sight both of the purpose sought to be served by a section 1083 proceeding and of the realities of the situation. Beyond that, it penalizes, and, I venture, without rhyme or reason, the plaintiff mortgagee for a clerical error, inadvertently made. A result, more fair and reasonable, may be achieved within the framework and the spirit of section 1083, if we recognize that the Supreme Court is vested with the power — upon opening the default and vacating the deficiency judgment against defendant — to amend nunc pro tune plaintiff’s order to show cause and hear on the merits its motion under section 1083.
Accordingly, I would modify the order of the Appellate Division affirming Special Term’s order dated April 10, 1947, by remitting the matter to the Appellate Division with directions that it consider on the merits the questions presented; certified questions Nos. 1 and 2 should be answered in the negative and questions Nos. 3 and 4, in the affirmative.
Loughban, Ch. J., Conway, Desmond, Dye and Froessel, JJ., concur with Lewis, J.; Fuld, J., dissents in part in opinion and votes to modify the order of April 10, 1947.
Appeals dismissed, etc.